     Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 1 of 22 PageID 16113




                               EXHIBIT LIST
                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


                                                 Case No.: 8:19-cv-00448-VMC
SECURITIES AND EXCHANGE
COMMISSION,

             Plaintiff,

v.

SPARTAN SECURITIES GROUP, LTD.,
ISLAND CAPITAL MANAGEMENT LLC,
CARL E. DILLEY, MICAH J. ELDRED, and
DAVID D. LOPEZ,

              Defendant.

____________________________________/

                               PLAINTIFF’S TRIAL EXHIBITS
                                 ADMITTED IN EVIDENCE



         Exhibit   Date         Date     Sponsoring
         Number Identified    Admitted    Witness          Description of Exhibit
          PX-12   7/22/21      7/22/21     Zajonc   8/22/14 Email exchange between
                                                       Micah Eldred to Daniels and Harrison
                                                       cc Taylor Zajonc re Purplereal (IT Ex
                                                       21)

          PX-16     7/22/21    7/22/21     Donnelly    Quality WallBeds 9/20/12 Form S-
                                                       1/A (IT Ex 25)

          PX-19     7/22/21    7/22/21     Donnelly    11/14/12 Email exchange between
                                                       Harrison and Bradaick re Quality
                                                       WallBeds offer (IT Ex 29)




                                             1
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 2 of 22 PageID 16114




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
     PX-36   7/22/21     7/22/21     Donnelly 1/9/14 Email exchange between
                                                tina@afocean.com and Charles Klein
                                                re PurpleReal attaching 2013
                                                Engagement Letter (IT Ex 48)

     PX-44    7/26/21    7/26/21     Paquette   10Q Certification of John Paquette
                                                CEO of Dinello Restaurant (Ex 31
                                                Sec 302 Cert) (IT Ex 57)

     PX-71    7/13/21    7/13/21      Rose      First Titan FINRA Form 211 (IT Ex
                                                112)

     PX-113   7/13/21    7/13/21      Rose      Envoy Group FINRA Form 211 (IT
                                                Ex 166, Depo Exs. 30, 105, 264)

     PX-137   7/13/21    7/13/21      Rose      12/31/09 Kids Germ Defense Form
                                                10-K (IT Ex 195)

     PX-193   7/19/21    7/19/21     Mirman     7/1/13 Email from Alvin Mirman to
                                                Matt Egna re Bank Account (IT Ex
                                                271)

     PX-194   7/19/21    7/19/21      Egna      6/18/13 Changing Technologies Inc
                                                Organizational Meeting Minutes (IT
                                                Ex 272)

     PX-195   7/19/21    7/19/21      Egna      6/18/13 Changing Technology
                                                Resolution Authorizing Issuance of
                                                9,000,000 Shares of Common Stock
                                                to Matthew Egna (IT Ex 273)

     PX-196   7/19/21    7/19/21     Mirman     6/18-19/13 Email exchange between
                                                Alvin Mirman and Matt Egna re
                                                Resume (IT Ex 274)

     PX-197   7/19/21    7/19/21      Egna      6/18/13 Changing Technology
                                                Resolution Authorizing 3,000,000
                                                Shares of Common Stock for Offering
                                                to the Public (IT Ex 275)
     PX-198   7/19/21    7/19/21      Egna      7/9/13 Email from Mirman to Matt
                                                Egna re Changing Technologies Draft
                                                Bylaws (IT Ex 276)


                                       2
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 3 of 22 PageID 16115




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
    PX-199   7/19/21     7/19/21      Egna    10/21/13 Email from Alvin Mirman to
                                               Matt Egna re Investors Subscription
                                               Agreement (IT Ex 278)

     PX-200   7/19/21    7/19/21      Egna     Changing Technologies Subscription
                                               Agreement, Signature Page for
                                               Heather Lloyd, ID and check (IT Ex
                                               279)

     PX-201   7/19/21    7/19/21     Mirman    11/13/13 Email from Matt Egna to
                                               Alvin Mirman re FINRA Officer
                                               Affidavit (IT Ex 280)

     PX-202   7/13/21    7/13/21      Rose     Changing Technologies FINRA Form
              7/14/21    7/14/21     Mirman    211 (IT Ex 281, Depo Exs. 16, 140,
                                               170)

     PX-203   7/19/21    7/19/21      Egna     Principal
                                               Officer/Director/Shareholder
                                               Affidavit – Affidavit of Matthew
                                               Egna (IT Ex 282)

     PX-204   7/19/21    7/19/21     Mirman    12/10/13 Email from Alvin Mirman to
                                               Matt Egna re Changing Technologies
                                               and attaching letter to Spartan
                                               Securities and Shareholder
                                               Relationship list (IT Ex 283)

     PX-205   7/19/21    7/19/21      Egna     1/30/14 Email from Alvin Mirman to
                                               Matt Egna re DTC Services
                                               Agreement (IT Ex 284)

     PX-206   7/19/21    7/19/21      Egna     1/31/14 Changing Technologies Form
                                               10-Q (IT Ex 285)


     PX-207   7/19/21    7/19/21      Egna     7/12/13, 10/11/13, 1/24/14 and 4/8/14
                                               letters from Changing Technologies
                                               to Messineo re audit and review of
                                               balance sheets (IT Ex 286)



                                       3
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 4 of 22 PageID 16116




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
    PX-208   7/19/21     7/19/21      Egna    5/10/14 Email from Alvin Mirman to
                                                Matt Egna re Changing Technologies
                                                Certificate and Stock Power (IT Ex
                                                287)

     PX-211   7/19/21    7/19/21     Mirman     5/19/14 Email from Mirman to Matt
                                                Egna attaching Confidential
                                                Supplemental Stock Purchase
                                                Agreement between Siri Global Asset
                                                Management Corp. and Matthew
                                                Egna (IT Ex 290)

     PX-212   7/19/21    7/19/21     Mirman     6/4/14 Email from Alvin Mirman to
                                                Matt Egan re Everything Done (IT Ex
                                                291)

     PX-232   7/13/21    7/13/21      Rose      Neutra Corp. FINRA Form 211 (IT
                                                Ex 315)

     PX-237   7/21/21    7/21/21      Dilley    10/21/11 Email from Sarah Keck to
                                                Franz Metzler of Island Stock
                                                Transfer, Harrison and Sheldon Rose
                                                re Neutra Corp transfer (IT Ex 320)

     PX-248   7/13/21    7/13/21      Rose      Global Group Enterprises FINRA
                                                Form 211 (IT Ex 334)

     PX-249   7/19/21    7/19/21     Mirman     5/7/12 Email from Alvin Mirman to
                                                Andrew Keck re Global Group
                                                control.doc (IT Ex 335)

     PX-252   7/19/21    7/19/21     Mirman     12/28/12 Email from Alvin Mirman to
                                                Andrew Keck re selling Global Group
                                                (IT Ex 338)




                                       4
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 5 of 22 PageID 16117




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
    PX-254   7/19/21     7/19/21     Mirman   12/28/12 Email from Alvin Mirman to
                                                Andrew Keck re Management
                                                Representation Letter and attaching
                                                3/28/12, 6/7/12, 9/2/12 and 4/16/24
                                                Global Group letters to Peter
                                                Messineo re review of balance sheets
                                                (IT Ex 340)

     PX-256   7/13/21    7/13/21       Rose     2/13 Stock Purchase Agreement
                                                between Andrew Keck and Gottbetter
                                                & Partners LLP (IT Ex 342)

     PX-285   7/13/21    7/13/21      Lindsay   3/28/16 Letter from Nigel Lindsay to
                                                Jeff Cook (IT Ex 376)


     PX-286   7/13/21    7/13/21      Lindsay   Nigel Lindsay Resume (IT Ex 377)


     PX-287   7/13/21    7/13/21      Lindsay   2/6/13 Stock Purchase Agreement
                                                between Nigel Lindsay and Bruno
                                                Pasquali (IT Ex 378)


     PX-288   7/13/21    7/13/21      Lindsay   First Independence Corp Consent to
                                                Act as Director and Officer (IT Ex
                                                379)


     PX-289   7/13/21    7/13/21       Rose     2/6/13 First Independence Form 8-K
                                      Lindsay   (IT Ex 380)


     PX-290   7/13/21    7/13/21       Rose     First Independence FINRA Form 211
                                                (IT Ex 381, Depo Exs. 29, 261)


     PX-293   7/13/21    7/13/21      Lindsay   3/27/13 Email from Rose to Ian Kass
                                                re First Independence attaching wire
                                                transfer request (IT Ex 384)




                                        5
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 6 of 22 PageID 16118




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
    PX-294   7/13/21     7/13/21      Rose    4/17/13 Securities Purchase
                                                Agreement between Nigel Lindsay
                                                and CodeSmart Group (IT Ex 385)

     PX-299   7/13/21    7/13/21      Lindsay   2/28/13 First Independence Form 10-
                                                K (IT Ex 390)


     PX-323   7/26/21    7/26/21     Paquette   6/24/10 Letter from Harrison to
                                                Paquette re Stock Purchase
                                                Agreement for Carmello’s Pizzeria
                                                (IT Ex 421)


     PX-324   7/26/21    7/26/21     Paquette   6/24/10 Stock Purchase Agreement
                                                between John Paquette and John
                                                Carmello (IT Ex 422)

     PX-325   7/26/21    7/26/21     Paquette   7/28/10 Minutes of Special Meeting
                                                of Board of Directors of Dinello
                                                Restaurant Ventures (IT Ex 423)

     PX-326   7/26/21    7/26/21     Paquette   12/31/10 Call and Waiver of Notice
                                                of Special Meeting of Board of
                                                Dinello Restaurant Ventures and
                                                12/31/10 Minutes of Special Meeting
                                                of Board of Directors of Dinello
                                                Restaurant Ventures (IT Ex 425)

     PX-327   7/26/21    7/26/21     Paquette   3/16/11 SEC letter to John Paquette re
                                                Dinello Restaurant Form S-1
                                                Amendment 1 (IT Ex 426)




                                        6
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 7 of 22 PageID 16119




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
    PX-328   7/26/21     7/26/21     Paquette 3/21/11 Call and Waiver of Notice of
                                                Special Meeting of Board of Dinello
                                                Restaurant Ventures and 3/21/11
                                                Amended and Restated Minutes of
                                                Special Meeting of Board of Directors
                                                of Dinello Restaurant Ventures (IT Ex
                                                427)

     PX-329   7/26/21    7/26/21      Eldred    5/11/11 Dinello Restaurant Ventures
                                     Paquette   Form S-1/A Amendment 6 (IT Ex
                                                428)

     PX-330   7/27/21    7/27/21     Paquette   5/16/11 Letter from Harrison to
                                                Paquette re Stock Certificate for
                                                Dinello (IT Ex 429)

     PX-331   7/20/21    7/20/21      Dilley    Dinello Restaurant FINRA Form 211
              7/26/21    7/26/21     Paquette   (IT Ex 430)


     PX-332   7/27/21    7/27/21     Paquette   Dinello Restaurant Questionnaire for
                                                Executive Officers, Directors and
                                                Record of Beneficial Owners of More
                                                Than 5% of any Class of Outstanding
                                                Voting Stock (IT Ex 431)


     PX-333   7/27/21    7/27/21     Paquette   Principal Owner/Director/Shareholder
                                                Affidavit- Affidavit of John Paquette
                                                (IT Ex 432)

     PX-334   7/26/21    7/26/21     Paquette   Dinello Restaurant Ventures Form 10-
                                                Q/A (IT Ex 433)

     PX-335   7/27/21    7/27/21     Paquette   8/25/11 Letter from Dinello to
                                                Paquette re Stock Certificate for
                                                Dinello (IT Ex 434)




                                       7
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 8 of 22 PageID 16120




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
    PX-336   7/26/21     7/26/21     Paquette 10/26/11 Letter from Harrison Law
                                                PA to Paquette re Dinello Restaurant
                                                Stock Offer of Purchase (IT Ex 435)

     PX-338   7/26/21    7/26/21     Paquette   10/7/11 Resignation Letter from John
                                                Paquette to AF Ocean Investment
                                                Management (IT Ex 439)

     PX-340   7/26/21    7/26/21     Paquette   5/10/12 Letter from Paquette to Joel
                                                Beetham re Offer to Purchase Units of
                                                Common Stock in Bottom Pressure
                                                Washing (IT Ex 441)

     PX-373   7/22/21    7/22/21      Eldred    2/7/11 Email Exchange between
                                                Diane Harrison and Micah Eldred re
                                                Tecton (IT Ex 486)

     PX-378   7/26/21    7/26/21      Eldred    5/13/11 Dinello Letter to Spartan
                                                Securities re Dinello Form 211
                                                Application (IT Ex 492, Depo Ex 44)

     PX-415   7/21/21    7/21/21      Zajonc    Court Document Services FINRA
                                                Form 211 (IT Ex 532)

     PX-462   7/21/21    7/21/21      Zajonc    8/28/14 Email from Taylor Zajonc to
                                                Diane Harrison re 211 FINRA 1st
                                                Response (IT Ex 601, Depo Ex 193)




     PX-463   7/22/21    7/22/21      Eldred    9/13/10 Email from Micah Eldred to
                                                Diane Harrison re
                                                BlackwaterTees.com (IT Ex 602)

     PX-527   7/22/21    7/22/21      Eldred    7/22/11 Email exchange between
                                                Eldred, Daniels and Gregg Jaclin re
                                                Gregg Jaclin (IT Ex 678, Depo Ex 79)




                                       8
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 9 of 22 PageID 16121




    Exhibit   Date        Date     Sponsoring
    Number Identified   Admitted    Witness          Description of Exhibit
    PX-531   7/22/21     7/22/21     Eldred   2/21/12 Email from Eldred to Daniels
                                                re Andy (IT Ex 682)


     PX-534   7/22/21    7/22/21      Eldred    7/30/12 Email Exchange between
                                                Michael Daniels and Micah Eldred re
                                                Andy (IT Ex 686, Depo Ex 196)

     PX-537   7/21/21    7/21/21      Zajonc    Quality Wallbeds FINRA Form 211
                                                (IT Exs 689, 743, 760, Depo Ex 190)


     PX-588   7/22/21    7/22/21      Eldred    4/10-12/12 Email exchange between
                                                Andy Fan, Michael Daniels and
                                                Micah Eldred re Deal and Follow Up
                                                with Andy (IT 748)

     PX-589   7/20/21    7/20/21      Dilley    6/29/12 Email From Carl Dilley to
              7/22/21    7/22/21      Eldred    Micah Eldred re closing (IT Ex 749)


     PX-591   7/20/21    7/20/21      Dilley    10/20-21/10 Email Exchange between
                                                Carly Dilley, Diane Harrison and
                                                Micah Eldred (IT Ex 751)

     PX-592   7/13/21    7/13/21      Rose      1/29/13 Transfer Agent Agreement
                                                Between Island Stock Transfer and
                                                First Independence (IT Ex 752)




     PX-598   7/20/21    7/20/21      Dilley    11/29/12 Email from Diane Harrison
                                                to Carl Dilley re Court Document
                                                Services (IT Ex 758)
     PX-605   7/21/21    7/21/21      Zajonc    Purplereal.com FINRA Form 211 (IT
                                                Ex 767)




                                       9
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 10 of 22 PageID 16122




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-606   7/21/21     7/21/21      Zajonc   Spartan Securities 15c2-11 Red Flag
                                                 Issues (IT Ex 768, Depo Exs 189,
                                                 254)

     PX-608   7/20/21     7/20/21      Dilley    1/30/09 Email from Sheldon Rose to
                                                 Carl Dilley re Kids Germ Defense
                                                 Corp (IT Ex 772)

     PX-609   7/13/21     7/13/21      Rose      12/8/09 Email from Rose to Carl
                                                 Dilley re Kids Germ Defense Form
                                                 211 Application (IT Ex 773)

     PX-610   7/13/21     7/13/21      Rose      1/4/10 Email from Sheldon Rose to
                                                 Carl Dilley re Happy New Year (IT
                                                 Ex 774)

     PX-611   7/13/21     7/13/21      Rose      1/4/10 Email from Dilley to Sheldon
                                                 Rose re FINRA Clearance Kids Germ
                                                 Defense (IT Ex 775)

     PX-613   7/13/21     7/13/21      Rose      10/4/10 Email from Anna Krokhina to
                                                 Sheldon Rose re Obscene Jeans Corp
                                                 (IT Ex 777, Depo Ex 212)


     PX-614   7/20/21     7/20/21      Dilley    10/6/10 Email from Carl Dilley to
                                                 Sheldon Rose re OBJE (IT Ex 778)




     PX-615   7/13/21     7/13/21      Rose      11/5/10 Email from Sheldon Rose to
                                                 Carl Dilley re Escrow Agreement
                                                 Obscene Jeans (IT Ex 779, Depo Ex
                                                 213)




                                        10
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 11 of 22 PageID 16123




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-616   7/20/21     7/20/21       Dilley  12/29/10 Email from Dilley to Rose
                                                 re On the Move Systems Form 211
                                                 Application (IT Ex 780)

     PX-617   7/13/21     7/13/21      Rose      3/28/11 Email from Anna Krokhina to
                                                 Carl Dilley re On the Move Systems /
                                                 DTC Eligibility Inquiry (IT Ex 781)

     PX-618   7/13/21     7/13/21      Rose      4/6/11 Email from Rose to Dilley re
                                                 On the Move Systems DTC Eligibility
                                                 Application (IT Ex 782)


     PX-620   7/13/21     7/13/21      Rose      4/12/11 Email from Sheldon Rose to
                                                 Carly Dilley re On the Move Systems
                                                 DTC Eligibility Application (IT Ex
                                                 784, Depo Ex 214)

     PX-621   7/13/21     7/13/21      Rose      Rainbow Coral Corp. FINRA Form
                                                 211 (IT Ex 785, Depo Exs 8, 168)


     PX-622   7/13/21     7/13/21      Dilley    4/27/11 Email from Carl Dilley to
                                                 Sheldon Rose re First Titan Corp. (IT
                                                 Ex 786)


     PX-623   7/13/21     7/13/21      Rose      4/27/11 Email from Anna Krokhina to
                                                 Sheldon Rose re First Titan Corp. (IT
                                                 Ex 787)


     PX-625   7/13/21     7/13/21      Rose      6/3/11 Email from Sheldon Rose to
                                                 Anna Krokhina re Neutra Corp. (IT
                                                 Ex 789)


     PX-626   7/20/21     7/20/21      Dilley    6/10/11 Email from Anna Krokhina to
                                                 Carl Dilley re Neutra Corp. (IT Ex
                                                 790)




                                       11
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 12 of 22 PageID 16124




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-627   7/13/21     7/13/21       Rose    6/21/11 Email from Rose to Anna
                                                 Krokhina re Rainbow Coral Corp.
                                                 DTC Eligibility (IT Ex 791)

     PX-634   7/20/21     7/20/21      Dilley    3/7/12 Email from Sheldon Rose to
                                                 Carl Dilley re First Social Networx
                                                 (IT Ex 799)

     PX-635   7/21/21     7/21/21      Zajonc    3/7/12 Email from Anna Krokhina to
                                                 Rose re First Social Networx 211
                                                 Amendment, 15c2-11 red flag issues
                                                 and D & O Questionnaire (IT Ex 800)

     PX-637   7/14/21     7/14/21     Mirman     5/14/12 Email from Taylor Zajonc to
              7/21/21     7/21/21     Zajonc     Alvin Mirman re Global Group
                                                 Enterprises 15c2-11 2nd Comment
                                                 Letter (IT Ex 802, Depo Ex 258)

     PX-639   7/20/21     7/20/21      Dilley    6/29/12 Email from Carl Dilley to
                                                 Sheldon Rose re E-Waste Corp. (IT
                                                 Ex 804)

     PX-640   7/20/21     7/20/21      Dilley    2/8/13 Email from Sheldon Rose to
                                                 Carl Dilley re First Social Networx
                                                 (IT Ex 805)

     PX-641   7/27/21     7/27/21      Lopez     Seller Instructions to Transfer Agent
                                                 re E-Waste Corp. (IT Ex 806)


     PX-642   7/20/21     7/20/21      Dilley    2/18/13 Email from Alvin Mirman to
                                                 Carl Dilley re First Social opinion
                                                 letter (IT Ex 807)




     PX-644   7/21/21     7/21/21      Zajonc    1/29/13 Email from Taylor Zajonc to
                                                 Sheldon Rose re First Independence
                                                 15c2-11 (IT Ex 809)




                                       12
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 13 of 22 PageID 16125




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-647   7/20/21     7/20/21       Dilley  11/6/13 Email from Sheldon Rose to
                                                 Carl Dilley re Envoy Group C211 (IT
                                                 Ex 812)

     PX-648   7/20/21     7/20/21      Dilley    11/6/13 Email from Carl Dilley to
                                                 Sheldon Rose re Envoy Group 211
                                                 (IT Ex 813)

     PX-649   7/20/21     7/20/21      Dilley    11/15/13 Email from Carl Dilley to
                                                 Sheldon Rose re Envoy Group (IT Ex
                                                 814)


     PX-650   7/20/21     7/20/21      Dilley    12/6/13 Email from Sheldon Rose to
                                                 Carl Dilley re Envoy Group (IT Ex
                                                 815)


     PX-651   7/14/21     7/14/21     Mirman     11/6/13 Email from Carl Dilley to
                                                 Alvin Mirman re 211 for Changing
                                                 Technologies (IT Ex 816)

     PX-652   7/21/21     7/21/21      Zajonc    11/13/13 Email from Alvin Mirman to
                                                 Taylor Zajonc re Changing
                                                 Technologies Shareholder Data
                                                 Spreadsheet, 15c2-11 Listing
                                                 Application, D&O Questionnaire etc.
                                                 (IT Ex 817, Depo Ex 197)


     PX-653   7/19/21     7/19/21     Mirman     11/20/13 Email from Alvin Mirman to
                                                 Taylor Zajonc re Changing
                                                 Technology 15c2-11 Remaining
                                                 Issued (IT Ex 818)

     PX-654   7/21/21     7/21/21      Zajonc    1/16/14 Email from Taylor Zajonc to
                                                 Sheldon Rose re First Xeris 211 (IT
                                                 Ex 819)




                                       13
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 14 of 22 PageID 16126




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness         Description of Exhibit
    PX-656   7/20/21     7/20/21       Dilley  Shareholder Relationship Lists for
             7/21/21     7/21/21      Zajonc   Kids Germ Defense, On the Move
                                                 Systems, Rainbow Coral, First Titan,
                                                 Neutra, Aristocrat Group, First Social
                                                 Networx, Global Group Enterprises,
                                                 E-Waste Corp, Envoy Group and First
                                                 Xeris (IT Ex 822)

     PX-657   7/20/21     7/20/21      Dilley    7/12 Spartan Securities Written
                                                 Supervisory Procedures Manual (IT
                                                 Ex 829)

     PX-658   7/21/21     7/21/21      Zajonc    9/18/14 Email from Taylor Zajonc to
                                                 Dave Lopez re PurpeReal.com/Diane
                                                 Harrison/211/Incoming Emails (IT Ex
                                                 830)

     PX-666   7/21/21     7/21/21      Zajonc    11/6/12 Email from Diane to Taylor
                                                 Zajonc re QWV Response to FINRA
                                                 11/5/12 Letter (IT Ex 840)

     PX-667   7/21/21     7/21/21      Zajonc    10/16/13 Email from Dave Lopez to
                                                 Taylor Zajonc re Top to Bottom
                                                 Pressure Washing 15c2-11 FINRA
                                                 First Comment & Response (IT Ex
                                                 841, Depo Ex 259)

     PX-668   7/26/21     7/26/21      Eldred    1/25/13 Email from Micah Eldred to
                                                 Taylor Zajonc re Sichuan Leaders
                                                 Petrochemical fka Quality Wallbeds
                                                 DTC (IT Ex 842)

     PX-669   7/21/21     7/21/21      Zajonc    Court Documents S-1 Link to
                                                 Financial Statements (IT Ex 843,
                                                 Depo Ex 273)




                                        14
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 15 of 22 PageID 16127




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-670   7/21/21     7/21/21      Zajonc   3/23/12 Email from Anna Krokhina to
                                                 Taylor Zajonc re First Social (IT Ex
                                                 844)

     PX-674   7/21/21     7/21/21      Zajonc    4/23/13 Email from Taylor Zajonc o
                                                 Stephanie Lin re First Social Networx
                                                 DTC eligibility (IT Ex 848)


     PX-675   7/21/21     7/21/21      Zajonc    1/5/13 Email from Sheldon Rose to
                                                 Taylor Zajonc re Global Group
                                                 Enterprises Initial FINRA Submission
                                                 (IT Ex 849)

     PX-676   7/20/20     7/20/21      Dilley    6/29/12 Email from Carl Dilley to
                                                 Taylor Zajonc re E-Waste Corp 211
                                                 docs (IT Ex 850)

     PX-677   7/21/21     7/21/21      Zajonc    8/7/12 Email from Taylor Zajonc to
                                                 Micah Eldred re E-Waste 15C2-11
                                                 FINRA First Comment Letter and
                                                 Response (IT Ex 851)

     PX-678   7/20/20     7/20/20      Dilley    1/29/13 Email from Carl Dilley to
                                                 Taylor Zajonc re Independence (IT Ex
                                                 852)

     PX-679   7/21/21     7/21/21      Zajonc    2/13/13 Email from Greg Deck to
                                                 Kim Hood re Cert SH List First
                                                 Independence (IT Ex 853, Depo Ex
                                                 260)

     PX-680   7/21/21     7/21/21      Zajonc    2/28/13 Email from Taylor Zajonc to
                                                 Sheldon Rose re First Independence
                                                 FINRA First Comment (IT Ex 854)




                                       15
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 16 of 22 PageID 16128




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-681   7/21/21     7/21/21      Zajonc   3/8/13 Email from Sheldon Rose to
                                                 Taylor Zajonc re First Independence
                                                 Amended FINRA Response (IT Ex
                                                 855, Depo Ex 262)


     PX-683   7/13/21     7/13/21      Rose      11/11/13 Email from Taylor Zajonc to
                                                 Sheldon Rose re Envoy Group 211
                                                 Welcome (IT Ex 858)

     PX-684   7/21/21     7/21/21      Zajonc    11/7/13 Email from Micah Eldred to
                                                 Christine Zitman re Al Mirman (IT
                                                 Ex 864)

     PX-685   7/21/21     7/21/21      Zajonc    11/15/13 Email from Greg Deck to
                                                 Taylor Zajonc re Changing
                                                 Technologies (IT Ex 865)

     PX-691   7/13/21     7/13/21      Rose      1/20/10 Email from Carl Dilley to
                                                 Christy Campassi re DTC Invoice (IT
                                                 Ex 872, Depo Ex 215)

     PX-693   7/20/21     7/20/21      Dilley    11/11/13 Email from Sheldon Rose to
                                                 Carl Dilley re Envoy Group attaching
                                                 DTC Services Agreement (IT Ex 874,
                                                 Depo Ex 267)

     PX-697   7/28/21     7/28/21   EW Cangiano Island Stock Transfer Company
                                                 Policies and Procedures as of 9/3/08
                                                 (IT Ex 878, Depo Ex 188)

     PX-699   7/20/21     7/20/21      Dilley    2/8/13 Email from Sheldon Rose to
                                                 Carl Dilley re First Social Networx
                                                 shares at DTC not picked up (IT Ex
                                                 882)




                                       16
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 17 of 22 PageID 16129




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-701   7/14/21     7/14/21      Mirman   11/13/13 Email from Alvin Mirman to
                                                Abby Lord re Micah (IT Ex 884,
                                                Depo Ex 275)

     PX-704   7/20/21     7/20/21      Dilley   1/2/13 Email from Mandi Tims to
                                                Carl Dilley re Global Group and
                                                attached letter (IT Ex 890)

     PX-706   7/20/21     7/20/21      Dilley   First Titan Island Stock Transfer -
                                                Transfer Journal for period 1/1/09 –
                                                11/27/12 (IT Ex 895)


     PX-709   7/13/21     7/13/21      Rose     First Titan Company Contact
                                                Questionnaire and Corporate
                                                Authorization to Island (IT Ex 898)

     PX-712   7/20/21     7/20/21      Dilley   MYGO Games Holding Co Transfer
                                                Journal for period 7/8/10-6/23/16 (IT
                                                Ex 912)


     PX-717   7/20/21     7/20/21      Dilley   On The Move Systems Transfer
                                                Journal for period 12/29/10-6/23/16
                                                (IT Ex 917)

     PX-731   7/13/21     7/13/21      Rose     7/20/12 Email from Sheldon Rose to
                                                Greg Deck re Shareholder List for
                                                Approval (IT Ex 931)

     PX-733   7/27/21     7/27/21      Lopez    E-Waste Share Certificates (IT Ex
                                                934)


     PX-740   7/20/21     7/20/21      Dilley   Global Group Enterprises Transfer
                                                Journal All Institutions for period
                                                1/1/09-10/30/17 (IT Ex 941)

     PX-746   7/20/21     7/20/21      Dilley   4/24/13 Email from Anna Kotlova to
                                                Carl Dilley re First Independence
                                                DTC Eligibility (IT Ex 947)



                                       17
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 18 of 22 PageID 16130




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness         Description of Exhibit
    PX-747   7/20/21     7/20/21       Dilley  Codesmart Holdings Transfer Journal
                                                 All Institutions for period 1/1/09-
                                                 10/30/17 (IT Ex 948)

     PX-755   7/19/21     7/19/21      Egna      Changing Technologies Share
                                                 Certificates (IT Ex 956)

     PX-766   7/14/21     7/14/21     Mirman     2/27/14 Email from Mirman to Ervin
                                                 Haskaj re Changing Technologies
                                                 Share Structure (IT Ex 994)

     PX-770   7/20/21     7/20/21      Dilley    2/11/14 Email from Ervin Haskaj to
                                                 Sheldon Rose re Xers Corporate
                                                 Authorization – Authorized Agent
                                                 form (IT Ex 999)

     PX-773   7/14/21     7/14/21     Mirman     Mirman Plea Agreement (Depo Ex 3)

     PX-774   7/19/21     7/19/21     Mirman     Mirman Broker Check Report (Depo
                                                 Ex 5)

     PX-775   7/20/21     7/20/21      Dilley    Island screenshot of E-Mail Inbox of
                                                 Rose – E-Mail subject from Rose to
                                                 Dilley (Depo Ex 32)

     PX-776   7/13/21     7/13/21      Rose      E-Mail from Rose to Kim Hood dated
                                                 2/14/2013 re: mailing instructions for
                                                 certificates (Depo Ex 35)

     PX-785   7/14/21     7/14/21     Mirman     E-Mail dated 6/24/11 from Anna
                                                 Krokhina to Rose, Mirman and Dilley
                                                 regarding FINRA comment letter
                                                 (Neutra Corp) (Depo Ex 205)



     PX-786   7/14/21     7/14/21     Mirman     E-Mail dated 6/28/11to Mirman from
                                                 Krokhina regarding FINRA response
                                                 letter (Neutra Corp.) (Depo Ex 206)




                                       18
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 19 of 22 PageID 16131




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness         Description of Exhibit
    PX-787   7/20/21     7/20/21       Dilley  Corporate Authorization – Island
                                                 Stock Transfer (signed by Sarah
                                                 Keck) (Depo Ex 207)

     PX-791   7/20/21     7/20/21      Dilley    E-Mail dated 8/25/10 from Rose to
                                                 Krokhina regarding Obscene Jeans
                                                 (Depo Ex 218)

     PX-797   7/20/21     7/20/21      Dilley    5/29/18 email from Rose to Dilley re:
                                                 FYI, attached Corporate Profile of
                                                 Obscene Jeans

     PX-798   7/13/21     7/13/21      Rose      11/5/10 email from Dilley to Rose
                                                 with attached signed Escrow
                                                 Agreement – Obscene Jeans

     PX-802   7/27/21     7/27/21      Lopez     10/18/13 email from Zajonc to Eldred
                                                 re: Top to Bottom 15c2-11 FINRA 1st
                                                 Comment


     PX-808   7/13/21     7/13/21      Rose      Rose, Sheldon & MKJJ Offer of
                                                 Settlement revised - executed 2-22-17

     PX-817   7/19/21     7/19/21      Egna      Initial Issuance Changing Tech
                                                 FL_0100271800 - 176011

     PX-818   7/20/21     7/20/21      Dilley    Initial Issuance First Independence
                                                 FL_0100281648 - 166259

     PX-820   7/20/21     7/20/21      Dilley    On the Move-Initial Issuance
                                                 FL_0100307008 - 139541




     PX-821   7/20/21     7/20/21      Dilley    Rainbow Coral Initial Issuance SEC-
                                                 ISLAND-E-0106745 - SEC-
                                                 ISLAND-E-0106783




                                        19
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 20 of 22 PageID 16132




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness          Description of Exhibit
    PX-822   7/20/21     7/20/21       Dilley  Neutra Initial Issuance SEC-
                                                 ISLAND-E-0158464 - SEC-
                                                 ISLAND-E-0158475

     PX-823   7/13/21     7/13/21      Rose      Email Rose/Davis 1/2011 re On the
                                                 Move SEC-ISLAND-E-0228235

     PX-826   7/13/21     7/13/21      Rose      Email Dilley Rose 1 2014 First Xeris
                                                 SEC-IST-E-0129789

     PX-830   7/13/21     7/13/21      Rose      Email Krokhina/Dilley 10/2010
                                                 Obscene Jeans
                                                 SEC-Spartan-E-0013548 - SEC-
                                                 Spartan-E-0013549

     PX-831   7/13/21     7/13/21      Rose      Email Rose/Dilley/Krokhina 10/2010
                                                 Obscene Jeans
                                                 SEC-Spartan-E-0013563 - SEC-
                                                 Spartan-E-0013564

     PX-832   7/13/21     7/13/21      Rose      Email Rose/Zajonc 2/2013 re First
                                                 Independence
                                                 SEC-Spartan-E-0015868 - SEC-
                                                 Spartan-E-0015869

     PX-833   7/13/21     7/13/21      Rose      Finra letter 2/2013 re First
                                                 Independence
                                                 SEC-Spartan-E-0015870 - SEC-
                                                 Spartan-E-0015871



     PX-834   7/22/21     7/22/21      Zajonc    Email Eldred/Zajonc 11/2012 re
                                                 Quality beds Finra response SEC-
                                                 Spartan-E-0049694 - SEC-Spartan-E-
                                                 0049695
     PX-836   7/22/21     7/22/21      Eldred    Email Fan/Eldred re proposed merger
                                                 SEC-Spartan-E-0091983 - SEC-
                                                 Spartan-E-0091984




                                       20
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 21 of 22 PageID 16133




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness         Description of Exhibit
    PX-837   7/20/21     7/20/21       Dilley  Email Rose/Dilley/Krokhina re On
                                                 the Move clearance
                                                 SEC-Spartan-E-0094254 - SEC-
                                                 Spartan-E-0094255

     PX-843   7/13/21     7/13/21      Rose      Kids Germ Defense Group Form S-1,
                                                 4-23-09

     PX-845   7/13/21     7/13/21      Rose      Obscene Jeans Corp. Form S-1, 4-14-
                                                 10

     PX-846   7/13/21     7/13/21      Rose      On the Move Systems Corp. Form S-
                                                 1, 8-4-10


     PX-848   7/13/21     7/13/21      Rose      Rainbow Coral Corp. Form S-1, 9-23-
                                                 10

     PX-849   7/13/21     7/13/21      Rose      First Titan Corp. Form S-1, 11-3-10



     PX-853   7/13/21     7/13/21      Rose      Neutra Corp. Form S-1, 2-24-11


     PX-855   7/13/21     7/13/21      Rose      Aristocrat Group Corp. Form S-1, 8-
                                                 25-11




     PX-856   7/13/21     7/13/21      Rose      First Social Networx Corp. Form S-1,
                                                 11-7-11

     PX-858   7/13/21     7/13/21      Rose      Global Group Enterprises Corp. Form
                                                 S-1, 2-2-12

     PX-860   7/13/21     7/13/21      Rose      E-Waste Corp. Form S-1, 3-21-12




                                       21
Case 8:19-cv-00448-VMC-CPT Document 257 Filed 08/11/21 Page 22 of 22 PageID 16134




    Exhibit   Date        Date      Sponsoring
    Number Identified   Admitted     Witness           Description of Exhibit
    PX-862   7/13/21     7/13/21       Rose    First Independence Corp. Form S-1,
                                                 4-11-12


     PX-865   7/13/21     7/13/21      Rose      First Xeris Corp. Form S-1, 4-22-13


     PX-866   7/13/21     7/13/21      Rose      Envoy Group Corp. Form S-1, 5-23-
                                                 13
     PX-867   7/13/21     7/13/21      Rose      Changing Technologies, Inc. Form S-
              7/14/21     7/14/21     Mirman     1, 7-29-13

     PX-869   7/19/21     7/19/21      Egna      Changing Technologies, Inc. Form
                                                 EFFECT, 10-23-13

     PX-875   7/14/21     7/14/21      Rose      Handwritten Notes


     PX-876   7/19/21     7/19/21     Mirman     Handwritten Notes with green notes




                                       22
